Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 5-21 are currently pending. Claims 5, 10, 11, 13 and 19 have been amended by Applicants’ amendment filed 07-15-2022. No claims have been added or canceled by Applicants’ amendment filed 07-15-2022.

Applicant's election without traverse of Group II, claims 5-13 and 17, directed to a method of modulating the pH or ionic concentration in a biosensor; and the election of Species as follows: 
Species (A): wherein the aqueous solution further comprises one or more electrolytes selected from the group consisting of sodium sulfate...and combinations thereof (instant claim 2);
Species (B): wherein the biosensor is configured to use the one or more electrodes to react the electrochemically active agent in the aqueous solution (instant claim 20);
Species (C): wherein the electrochemically active agent is added to the aqueous solution at a concentration of 1 nm to 100 mM (instant claim 6); and
Species (D): wherein aqueous solution comprises a dilute phosphate buffer; and one or more electrolytes (instant claim 9);
Species (E): wherein the immobilized polymer covers at least one of the one or more electrodes (instant claim 14);
Species (F): wherein the immobilized polymer coats the transparent support substrate by covalent attachment (instant claim 18), in the reply filed on August 23, 2021 was previously acknowledged.  

Response to Arguments
Applicant’s arguments filed July 15, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests rejoinder of claims 19 and 20, which were amended to recite method claims, such that claims 19 and 20 depend on Group II, claim 5, wherein claims 19 and 20 were not part of the original species election (Applicant Remarks, pg. 7, third full paragraph).
Regarding (a), regarding rejoinder, please see the Examiner’s response to Applicant’s arguments in the Office Action mailed April 18, 2022, wherein claims 19 and 20 were determined to be properly withdrawn as being directed to a non-elected species.

Claims 7, 8, 15-17 and 19-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 5, 6, 9-14 and 18 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 1, 2019 is a DIV of US Patent Application 15/787,523 (now US Patent 10379117), filed October 18, 2017, which is a DIV of US Patent Application 13/834,126 (now US Patent 9810688), filed March 15, 2013.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, the instant as-filed Specification, filed May 1, 2019; and US Patent Application 15/787,523 (now US Patent 10379117), filed October 18, 2017 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 5 does not have support for; “the electrochemically active agent is a compound capable of reversibly transferring electrons between the electrochemically active agent and water” in lines 20-22; and “reversibly reacting at the one or more electrodes the electrochemically active agent dissolved in water to produce H+ ions OH- ions through an electrochemical reaction” in lines 30-32. Therefore, the priority date for the presently claimed invention is July 15, 2022, the filing date of the amendments to the claims of US Patent Application 16/400,174. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 5, 6, 9-14 and 18 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 15, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not 
specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 5, 6, 9, 10, 13, 14 and 18 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Guire et al. (US Patent Application No. 2008039343, published February 14, 2008; of record) as evidenced by Fomina et al. (US Patent Application Publication No. 20190257826, published August 22, 2019; of record); and Lumen Learning (Lumen Learning, 2017, 1-13; of record); and LibreTexts (LibreTexts, 2020, 1-3; of record); and Liu et al. (Electrochimica Acta, 2013, 89, 616-622); and Metrohm (Metrohm Autolab, 2011, 1-3).
	Guire et al. do not specifically exemplify measuring the pH using the fluorescence intensity of the pH sensitive fluorescent protein.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
	The rejection of claims 5, 6, 9-14 and 18 is withdrawn under 35 U.S.C. 103 as being unpatentable over Guire et al. (US Patent Application No. 2008039343, published February 14, 2008; of record) in view of Carpenter et al. (US Patent No. 9301717, issued April 5, 2016; effective filing date June 28, 2012; of record) as evidenced by Lang et al. (US Patent Application No. 20110091870, published April 21, 2011; of record); and Watsuji et al. (UK Patent Application GB2266182A, published October 20, 1993; of record); and Fomina et al. (US Patent Application Publication No. 20190257826, published August 22, 2019; of record); and Lumen Learning (Lumen Learning, 2017, 1-13); and LibreTexts (LibreTexts, 2020, 1-3; of record); and Liu et al. (Electrochimica Acta, 2013, 89, 616-622); and Metrohm (Metrohm Autolab, 2011, 1-3).
The combined references of Guire et al. and Carpenter et al. do not teach measuring the pH using the fluorescence intensity of the pH sensitive fluorescent protein.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection of claims 5, 6, 9-14 and 18 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-20 of copending US Patent Application No. 16/881,489; and
(ii)	Claims 8-15 of copending US Patent Application No. 16/932,096 for the reasons of record.


(2)	The rejection of claims 5, 6, 9-14 and 18 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 10-16 of U.S. Patent No. 10948413;
	(ii)	Claims 1-4 of US Patent No. 10843192;
	(iii)	Claims 1-30 of US Patent No. 9766197; and
	(iv)	Claims 1 and 2 of US Patent No. 10379117 for the reasons of record.

Response to Arguments
In the reply filed July 15, 2022, Applicant requested that the Double Patenting rejections of record be held in abeyance, such that Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 5, 6, 9-14 and 18 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 is indefinite for the recitation of the term “the electrochemically active agent is a compound capable of reversibly transferring electrons between the electrochemically active agent and the water” in lines 20-22 because the instant as-filed Specification does not teach the limitation that an “electrochemically active agent is a compound capable of reversibly transferring electrons between the electrochemically active agent and the water” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 5 is indefinite for the recitation of the term “reversibly reacting at the one or more electrodes the electrochemically active agent dissolved in water to produce H+ ions OH- ions through an electrochemical reaction” in lines 30-32 because the instant as-filed Specification does not teach ‘reversibly reacting an electrochemically active agent at one or more electrodes’. Moreover, the term “to produce H+ ions OH- ions” is indefinite because it is unclear whether a mixture of “H+ ions and OH- ions” are produced simultaneously or sequentially; whether “H+ ions or OH-“ ions are produced; or whether there is some other ions referred to as “H+ ions OH- ions” that are produced and, thus, the metes and bounds of the claim cannot be determined.
Claim 5 is indefinite for the recitation of the term “the fluorescence intensity” in lines 34 and 35. There is insufficient antecedent basis for the term “the fluorescence intensity” in the claim. 
Claims 10 and 11 are indefinite for the recitation of the term “the electrodes” such as recited in claim 10, line 2. There is insufficient antecedent basis for the term “the electrodes” in the claim because claim 5, line 6 recites “one or more electrodes”.
	Claim 10 is indefinite for the recitation of the term “to carry out the electrochemical reaction at the one or more electrodes in a galvanostatic mode or potentiostatic mode, and wherein the electrochemical reaction at the one or more electrodes is carried out in the galvanostatic mode or potentiostatic mode” in lines 2-4 because it is unclear how the “galvanostatic mode or potentiostatic mode” recited in line 3 is different from the “galvanostatic mode or potentiostatic mode” recited in line 4 and, thus, the metes and bounds of the claim cannot be determined.
	Claims 6, 9, 12-14 and 18 are indefinite insofar as they ultimately depend from claim 5.

Claim Rejections - 35 USC § 112, 1st paragraph – New Matter
The rejection of claims 5, 6, 9-14 and 18 is maintained under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 5 recites in part, “the electrochemically active agent is a compound capable of reversibly transferring electrons between the electrochemically active agent and the water” in lines 20-22; and the term “reversibly reacting at the one or more electrodes the electrochemically active agent dissolved in water to produce H+ ions OH- ions through an electrochemical reaction” in lines 30-32. Applicant points to paragraphs [0010], [0018], [0019], [0031], and [0032] for support of these claim limitations. Upon review of the instant as-filed Specification, support was not found for electrochemically active agent of claim 5. The instant as-filed Specification, filed May 1, 2019 recites: “reacting at one or more electrodes an electrochemically active agent in an aqueous solution to produce H+ ion or OH- ion” (underline added) (as-filed Specification, paragraph [0010]); and “at each test site electrochemically reacting the electrochemically active agent in an aqueous solution to produce H+ ions or OH- ions, thereby modulating and controlling the pH at each test site”; and “the amounts of electrochemically active agent and the electrochemical reaction are varied between test sites” (underline added) (as-filed Specification, paragraph [0011]); “pH modulation on the device provided herein can be carried out using an electrochemically active agent” (as-filed Specification, paragraph [0031]); and “modulating the pH in a biosensor using the device described herein the electrochemically active agent may be electro-oxidized or electro-reduced at an electrode potential in the range of -2V to +2V” (underline added) (as-filed Specification, paragraph [0033]). Moreover, the as-filed Specification never uses the term “reversible” or “reversibly”. Thus, there is no corresponding teaching regarding a “compound capable of reversibly transferring electrons between the electrochemically active agent and the water through an electrochemical reaction”; or “reversibly reacting at the one or more electrodes the electrochemically active agent dissolved in the water to produce H+ ions OH- ions through an electrochemical reaction” in the instant as-filed Specification.
A claim by claim analysis and for dependent claim 5, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 5, 6, 9-14 and 18 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 10-12 is maintained under 35 U.S.C. 112(d) or 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites “wherein the electrochemical reaction at the one or more electrodes is carried out in a galvanostatic mode or a potentiostatic mode” in lines 1-3. However, claim 5, from which claim 10 depends, recites does not recite that the biosensor comprises a galvanostat or a potentiostat that controls the electrodes. Thus, claim 10 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 
Claim 11  recites “the pH at least one of the one or more electrodes is controlled through a pulse selected from the group consisting of an annealing pulse, a pulse frequency, a pulse width, and a pulse shape” in lines 1-3. However, claims 5 and 10, from which claim 11 depends, do not recite that the biosensor comprises a pulse controller.
Claim 12  recites “wherein the pulse width is in the range of 1 nanosecond to 60 minutes” in lines 1-2. However, claims 5, 10 and 11, from which claim 12 depends, do not recite that the biosensor comprises a pulse controller.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicants’ arguments and amendments filed July 15, 2022.

The rejection of claims 5, 6, 9-12, 14 and 18 is maintained under 35 U.S.C. 102(b) as being anticipated by Watsuji et al. (UK Patent Application GB2266182A, published October 20, 1993) as evidenced by Invitrogen (Molecular Probes Handbook, ThermoFisher Scientific, 2010, 10-97).
Regarding claims 5, 6, 9-12, 14 and 18, Watsuji et al. teach a biomolecular switch (interpreted a multisite array of test sites) for use in data acquisition devices and in biosensors comprising an array of proteins (interpreted as an array of proteins, and probes) immobilized on a support such as quartz or aminopropyl glass beads (interpreted as a transparent solid support), each protein of the array being capable of reversible interconversion between two or more states, such than an electrical input is used to modulate the pH and/or ligand concentration (the stimulus) (interpreted as biosensor, and producing ions OH- and H+) in the microenvironment of the proteins which causes at least some of the protein molecules to selectively convert from a stimulus-free to a stimulus-dependent state, where interconversion between states is measured by an output means which monitors changes in fluorescence patterns, or by optical techniques such as laser pulse (interpreted as a pulse) employed to modulate the microenvironment of the proteins including naturally fluorescent or fluorescently labeled macromolecules, particularly proteins (interpreted as pH sensitive fluorescent proteins); and that other macromolecules such as nucleic acids and polysaccharides can also be used (interpreted as probes) (interpreted as a biosensor; a multisite array of test sites; quartz as a transparent support substrate; interpreting glass beads, proteins, functional groups, coatings, nucleic acids, etc. as probes; pH sensitive fluorescent proteins; producing ions OH- and H+; each site varied independently; and a laser pulse, claims 5 and 10-12) (Abstract). Watsuji et al. teach that any suitable support can be use in the biomolecular switch of the invention including metal, glass, synthetic polymers, and metal films (interpreted as encompassing a layer of immobilized polymer) (pg. 7, lines 13-15 and 25-26; and pg. 8, lines 1-9). Watsuji et al. teach Figure 7, shown below:

    PNG
    media_image1.png
    251
    494
    media_image1.png
    Greyscale

Figure 7
Watsuji et al. teach that the biomolecular switch comprises at least one electrode coated with a conducting polymer which can be used to selectively release and take up anions or cations (ligands) from the array, wherein the release/take up is dependent upon the applied potential, such that the conducting polymer can be used to change [H+] thereby modulating the pH (interpreted as one or more electrodes; immobilized polymer; and ligands as probes, claim 5) (pg. 9, lines 11-18). Watsuji et al. teach that the pH is controlled electrochemically by means of an electrode (interpreted as modulating the pH through an electrochemical reaction, claim 5) (pg. 15, lines 6-10). Watsuji et al. teach redox polymer films, wherein metal films which act as electrodes are coated with polypyrrole by electro-deposition, such that the polypyrrole conducting polymer exist in in two charge states depending upon the applied potential, such that upon oxidation the polymer is positively charges and binds ligand (interpreted as a fluorescent protein attached to the layer of immobilized polymer on a transparent support; and a coating forming direct attachment, claims 5, 14 and 18) (pg. 19, lines 18-26). Watsuji et al. teach that to confirm that pH can be modulated, a polypyrrole coated ITO electrode (working electrode), a platinum mesh electrode (counter electrode) and Ag/AgCl reference electrode were immersed in 1 M KCl aqueous solution (corresponding to a polymer; working electrodes indicating potentiostatic mode; and pulse; and aqueous solution comprises potassium chloride, claims 5 and 9-12) (pg. 16, lines 2-6). Watsuji et al. teach that the incident light illuminated the working compartment and the change in fluorescence was observed, wherein the pH as modulated by ± 0.2 units (interpreted as being in the visible light spectrum; and measuring the pH) (pg. 17, lines 17-21). Watsuji et al. teach that an increase in the voltage applied across the protein array is used to modulate the availability of ligand to each protein molecule by establishing a ligand concentration gradient across the protein array, such that release of ligand is achieved at potentials of -0.6 to -0.9 V and uptake of ligand at -0.1 to 0.3 V, wherein protein molecules each act as switching elements to produce fluorescence output from the array of proteins (interpreted as measuring pH as recited, claim 5) (pg. 20, lines 2-11). Watsuji et al. teach that construction of an electrochemical cell as shown in Figure 10, wherein immobilized RBP beads are placed in a glass column with a sintered glass filter at the bottom, and the working electrode (Pt mesh) was buried in the beads, wherein riboflavin does not bind to immobilized RBP in acidic solution; however, applying a negative potential leads to an increase in pH and thus riboflavin binds to immobilized RBP, wherein riboflavin is vitamin B2 and the biosensor would be useful for measuring its level in urine and blood (interpreted as electrodes; immobilized polymer; riboflavin as an electrochemically active agent dissolved in water; transparent support substrate; and RBP as a pH sensitive fluorescent protein, claim 5) (pg. 22, lines 10-26; and pg. 28, lines 18-20). Watsuji et al. teach that the riboflavin-immobilized RBP complex is transferred to a acidic solution, releasing riboflavin, whose fluorescence is then measured (also interpreting dissolved acid as an electrochemically active agent, claim 5) (pg. 22, lines 26-27; and pg. 23, lines 1-3). Watsuji et al. teach riboflavin release from an immobilized riboflavin binding protein (RBP) system used as a biosensor for riboflavin because the binding protein produces and output signal in response to the ligand concentration gradient, such that RBP was immobilized on aminopropyl controlled pore glass beads, the working electrode was buried in the immobilized RBP aminopropyl glass beads and the level of the bulk solution (5 m riboflavin solution in 0.1 M KCl, at pH 3) was set to fill the column, and pH measurements were carried out by posing the potential at -0.2V, wherein it took 30 minutes for the pH to increase from 3.0 to 3.5 (interpreting riboflavin and KCl as electrochemically active agents; KCl; reacting electrodes with the active agent; concentration in a range of 1 nM to 100 mM; potentiostatic method; pulse frequency; and range of 1 nanosecond to 60 minutes, claims 5, 6 and 9-12) (pg. 23, lines 7-15). Watsuji et al. teach that a rapid modulation of pH can be achieved by a laser pulse (corresponding to potentiostatic method; and pulse frequency, claims 10-12) (pg. 31, lines 6-7). Watsuji et al. teach that immobilized fluorescent proteins include RBP and BSA (interpreted as fluorescent proteins, claim 5) (pg. 25, lines 5-8). Watsuji et al. teach that the applied potential was +2V for 10 seconds and then subsequently switched to -1V, and the fluorescence of riboflavin was observed; and that rapid modulation of pH can be achieved by laser pulse (interpreted as encompassing 1 nano-second to 60 minutes, claim 12) (pg. 29, lines 15-17; and pg. 31, lines 5-7). Watsuji et al. teach that the pH generating electrodes are arrayed two-dimensionally and the macromolecules are immobilized over the rest of the area with molecular valediction techniques such as photolithography, such that the array offers the possibility of complex input patterns, wherein the immobilized macromolecules are interconnected with each other in the localized areas as well as in the distant areas via the concentration gradient pattern and, therefore, produce output patterns in fluorescence (interpreted as immobilizing fluorescent proteins at a first site and a second site, claim 5) (pg. 29, lines 22-27; and pg. 30, lines 1-4). Watsuji et al. teach that a range of fluorescent derivatives of proteins are prepared using the following fluorophores: fluorescein isothiocyanate, derivatives of acetamide for cysteines and methionine; and 7-chloro-4-nitrobenzo-2-oxa-13-diaozole which labels tyrosine and lysine; wherein tryptophan residues are intrinsically fluorescent (interpreted as pH sensitive fluorescent proteins; and fluorescein emission in visible light, claim 5) (pg. 18, lines 20-26), wherein fluorescein has an emission spectra in the visible light spectrum as evidenced by Invitrogen (pg. 38, Figure 1).
	Watsuji et al. do not specifically exemplify GFP (claim 13).
Watsuji et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed July 15, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references is asserted to teach “measuring pH of an aqueous solution using fluorescence intensity of immobilized pH sensitive fluorescent proteins”, or that “pH of a solution is measured relative to the fluorescence of the same amount of immobilized pH sensitive fluorescent proteins having a different pH” (Applicant Remarks, pg. 15, third and fourth full paragraph); and (b) Watsuji does not teach pH sensitive fluorescent proteins immobilized by covalent bond to the layer of immobilized polymer (Applicant Remarks, pg. 15, fourth full paragraph).
Regarding (a) and (b), it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). 
MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.


MPEP 2112.01(II) states that: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (underline added).

Applicant’s assertion that none of the references is asserted to teach measuring pH of an aqueous solution using fluorescence intensity of immobilized pH sensitive fluorescent proteins, or that pH of a solution is measured relative to the fluorescence of the same amount of immobilized pH sensitive fluorescent proteins having a different pH, is not found persuasive. Watsuji et al. teach:
	(i)	biosensors comprising an array of proteins including naturally fluorescent or fluorescently labeled proteins immobilized on a support such as quartz or aminopropyl glass beads, each protein of the array being capable of reversible interconversion between two or more states, such than an electrical input is used to modulate the pH and/or ligand concentration (the stimulus) in the microenvironment of the proteins which causes at least some of the protein molecules to selectively convert from a stimulus-free to a stimulus-dependent state, where interconversion between states is measured by an output means which monitors changes in fluorescence patterns (interpreted as pH sensitive fluorescent proteins covalently immobilized on a solid support including quartz coated polymer; and measuring pH as recited including at different pH; interpreting naturally fluorescent or fluorescently labeled proteins as immobilized pH sensitive fluorescent proteins; and producing ions OH- and H+); 
	(ii)	the range of fluorescent derivatives of proteins are prepared using the following fluorophores: fluorescein isothiocyanate, derivatives of acetamide for cysteines and methionine; and 7-chloro-4-nitrobenzo-2-oxa-13-diaozole which labels tyrosine and lysine; wherein tryptophan residues are intrinsically fluorescent (interpreted as pH sensitive fluorescent proteins);
	(iii)	the pH is controlled electrochemically by means of an electrode (interpreted as modulating the pH through an electrochemical reaction);
	(iv)	the incident light illuminated the working compartment and the change in fluorescence was observed, wherein the pH as modulated by ± 0.2 units (interpreted as being in the visible light spectrum; and measuring the pH); and
	(v)	an increase in the voltage applied across the protein array is used to modulate the availability of ligand to each protein molecule by establishing a ligand concentration gradient across the protein array, wherein protein molecules each act as switching elements to produce fluorescence output from the array of proteins (interpreted as measuring pH as recited).
	Thus, Watsuji et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicants’ arguments and amendments filed July 15, 2022.

The rejection of claims 5, 6, 9-14 and 18 is maintained under 35 U.S.C. 103 as being unpatentable over Burzio et al. (US Patent Application Publication No. 20110177955, published July 21, 2011; of record) in view of Kavusi et al. (US Patent No. 8648016, issued February 11, 2014; effective filing date February 8, 2010; of record) as evidenced by Duanert et al. (US Patent Application Publication No. 20050282225, published December 22, 2005; of record); and Lee et al. (Analytical Bioanalytical Chemistry, 2010, 396, 1143-1152; of record); and Invitrogen (Molecular Probes Handbook, ThermoFisher Scientific, 2010, 10-97).
Regarding claims 5, 6, 9-13 and 18, Burzio et al. teach a multiplexed assay method capable of measuring the interaction of one or more proteins, polypeptide or peptide solution with one or more substrate surfaces comprises contacting each of the wells of a multiwell substrate with the same or different protein solution (interpreted as at least two pH sensitive fluorescent proteins), the surfaces of said wells being the same as that of said substrate or being substrate surfaces treated and/or coated to provide test surfaces, and determining the level of protein adsorption in each of said wells (interpreted as a multisite array of test sites; probes; and at least two pH sensitive fluorescent proteins, claims 1 and 15) (Abstract). Burzio et al. teach that the assay enables a pharmaceutical packager to simultaneously and directly compare the adsorption behavior of a specific protein in solution containing various specific additives (e.g., buffers) under various specific conditions (e.g., pH, temperature, etc.) against a variety of substrate surface coatings (e.g., silica, polymer coated glass, etc.) (interpreted as a layer of immobilized polymer that covers the transparent support substrate), such that the multiplexed assay enables the packagers to simultaneously target the specific packaging conditions (e.g., surface coating, pH, additives) that will result in the least amount of protein adsorption and thus product loss (interpreted as pH, claim 5) (paragraph [0006]). Burzio et al. teach that the substrate is a glass slide or microtiter plate, wherein each substrate can contain from 2 to greater than 10,000 wells that are created with a hydrophobic patterning material (interpreted as a first and second point of attachment), such that the protein solutions can contain buffers, salts, stabilizers, preservatives, acids and/or bases, etc. as are common in the pharmaceutical industry, wherein the protein to be tested is an antibody, an enzyme, recombinant erythropoietin, a recombinant hormone, polypeptides in general, peptides, vaccines, etc.; and incubating wells with labeled antibodies and scanning to determine the amount of protein bound (interpreted as a first and second point of attachment; encompassing buffers and electrolytes; salt as NaCl, claims 5 and 9) (paragraph [0008]). Burzio et al. teach that substrate surfaces comprise uncoated, coated, treated or untreated wells surface areas; and that the organic coatings having the following functional groups present at the well surface include: amine, epoxide, isocyanate, carbodiimide, aryl azide, thiol (sulfhydryl), mercapto, hydroxyl, carbonate, organic coatings/films composed of dendrimers, polymers such as polyethylene glycols (PEG), and nanoparticles; as well as, polymer coated surfaces, native glass, and borosilicate glass coated with a PEG layer (interpreted as transparent substrate; immobilized polymer directly attached; a first point of attachment; a second point of attachment; spatially separated; probes; buffer inhibitors; coatings; and PEG, claims 5 and 18) (paragraphs [0025]; and [0027], lines 1-4). Burzio et al. teach in Example I a multiplexed formulation optimization protocol comprising: (a) choosing a substrate including a microscope slide (interpreted as a transparent support substrate); (b) partition off the substrate into individual wells including by use of a hydrophobic pattern (interpreting the hydrophobic pattern as an immobilized polymer covering the transparent support substrate; wells as a multisite array of test sites; and interpreting the partitioned proteins as a layer of immobilized polymers); (c) interrogate each individual well with various drug compounds as shown in Figure 2, wherein the drug-compound-containing solution can be placed into each well by pipetting (interpreting drug compounds as one or more probes); (d) allow solutions to interact with the well surfaces, where if desired, a polymeric-based superstructure can be applied before the aqueous solution is deposited into the wells (interpreting each of the wells as one or more points of attachment, and covalently bonded to antibody probes); (e) characterize or measure the amount of drug compounds that has irreversibly adsorbed to the well surfaces by, for example, (i) after the protein has been allowed to adsorb, the wells can be incubated with labeled antibodies, washed, and scanned to determine the amount of protein bound (interpreting the proteins to encompass pH sensitive fluorescent proteins; and measuring); (ii) after the protein has been allowed to adsorb, the wells can be interrogated with enzyme conjugate antibodies so as to allow for signal amplification similar to ELISA; or (iii) different types of probes can be used to detect adsorbed proteins including antibodies, affibodies, antibody fragments, oligonucleotides, amine-reactive fluorophores and dyes, specific ligands, and small molecules that bind the protein of interest (interpreted as probes directly or indirectly attached to a layer of immobilized polymer; and interpreting fluorophores and dyes as encompassing pH sensitive fluorescent protein) (paragraphs [0040]-[0047]; and Figure 2). Burzio et al. teach two types of assays demonstrate the adsorption of proteins in solution to glass surfaces (interpreted as a transparent support substrate), wherein glass slides are divided into wells with a silicone superstructure that allows incubation of proteins in solution, wherein the direct assay is based on protein solutions, wherein the protein is modified to contain Cyanine dye (Cy3) (interpreting the Cy3 dye as a pH sensitive fluorescent protein attached to the immobilized layer of protein polymer) (paragraph [0048]). Burzio et al. teach that fluorescent detection can be utilized as a direct indication as to the amount of a protein bound to a surface, wherein the protein to be studied is conjugated to a fluorescent dye such as; Cy-dyes, Alex-flour dyes, or other dyes available commercially and used typically to label proteins (interpreted as pH sensitive fluorescent protein, claim 5) (paragraph [0032], lines 1-11), wherein it is known that green fluorescent protein (GFP) can be used to label proteins including antibodies, wherein GFP and a number of mutant GFPs are commercially available as evidenced by Duanert et al. (paragraphs [0078]-[0079]; and [0081]). Burzio et al. teach that the multiplexed assay comprises fluorescent-labeled proteins that are deposited into the wells of a flat substrate, incubated and protein adsorption is measured by fluorescent scanning (interpreted as a pH sensitive fluorescent protein; and measuring, claims 5 and 13) (paragraph [0033]; Table III). Burzio et al. teach that one of the most common analytical techniques for determining protein adsorption take advantage of the change in optical or electrical properties of a surface that has adsorbed proteins; and that quartz crystal microbalanace (QCM) measures changes in the fundamental frequency of vibration for a quartz crystal for protein adsorption via the piezoelectric effect, yielding adsorbed protein layer thickness, such that surface acoustic wave (SAW) and acoustic plate mode (APM) devices take advantage of changes in surface acoustic waves (velocity and amplitude) when proteins adsorb to the surface of a crystal modified with electrodes, detecting the presence or absence of protein binding (interpreted as transparent substrate supporting one or more electrodes; galvanostatic mode or potentiostatic mode; pulse width and pulse frequency; inherently encompassing a pulse width in the range of 1 nanosecond to 60 min; and a layer of immobilized polymer coats one or more electrodes by covalent attachment, claims 10-12 and 18) (paragraph [0031], lines 1-4 and 28-36), where it is known that QCM-D technique is based on a piezoelectric quartz crystal that it set into vibration by an electrical pulse, such that the crystal is pulsed into vibration several times per second as evidenced by Lee et al. (pg. 1143, col 2, first partial paragraph, lines 10-11 and 18-20). Burzio et al. teach that different aspects of protein characteristics in the proteins selected include large (Fibrinogen) to small (insulin), acidic isoelectric point (pI) (albumin) to basic pI (histone) are covered, wherein all are formulated in a 100 mM phosphate buffer at pH 5, 7 and 9 (interpreted as encompassing 100 mM, claim 6) (paragraph [0055]). Burzio et al. teach that typically drug compounds to be tested will be immersed within an aqueous solutions that can contain various additives such as buffers (e.g., phosphate, Tween, citrate and/or acetate), salts such as sodium chloride at physiological concentrations, stabilizers (e.g., anti-oxidants such as histidine, chelators such as EDTA, human albumin, or glycerin, etc.), preservatives (e.g., phenol, metacresol, benzyl alcohol, etc.), and acids or bases (e.g., citric acid, sodium hydroxide, hydrochloric acid, acetic acid, etc.) to adjust the pH of the formulation to physiologically safe levels (interpreted as an aqueous solution comprising drug compounds, etc.; interpreting drug compounds to encompass dopamine hydrochloride, and additives including acids (e.g., ascorbic acid, dopamine hydrochloride, etc.), bases, phenol, benzyl alcohol, etc. to encompass electrochemically active agents; and producing H+ ions or consuming H+ ions, claims 5 and 9) (paragraph [0029]). Burzio et al. teach in Figure 10, the effect of positively charged surfaces on binding of positive and negative charged proteins, wherein proteins have an isoelectric point (pI), which is the pH at which the net charge of the protein is zero, such that any pH below the pI, the protein will be positively charged, while at pH above the pI, the net charge will be negative (interpreted as an electrochemical reaction; and proteins as an electrochemically active agent) (paragraphs [0019]; [0051]; and Figure 10). Burzio et al. teach human IgG labeled with Cy3 fluorescent dye with a positive charge is incubated in wells formed on slides comprising phosphate buffer (interpreted as an electrochemical reaction; and proteins as an electrochemically active agent dissolved in water) (paragraph [0052]). Burzio et al. teach a direct assay based on protein solutions, wherein the protein is modified to contain Cyanine dye (Cy3), wherein the protein solution is incubated in the slide’s wells, removed, excess protein-dye conjugate is washed, the slide is dried and scanned using a laser scanner including Human IgG labeled with Cy3 fluorescent dye in phosphate buffer (interpreted as a pH sensitive fluorescent dye in solution; proteins, dyes and buffer as electrochemically active agents; encompassing GFP; laser pulse in a galvanostatic or potentiostatic mode; controlling the pulse; and encompassing 1 ns to 1 hour, claims 5, 10-12) (paragraphs [0049], lines 1-6; [0052]; and Figure 7A). Burzio et al. teach that the amount of protein absorption is dependent upon many factors including the pH of the solution, the surface coating, and the nature and concentration of the protein (interpreted as measuring pH using fluorescence intensity of pH sensitive fluorescent proteins, claim 5) (paragraph [0001]). Burzio et al. teach that the patterned and treated substrate can be used to simultaneously investigate the interaction between multiple relevant protein solution parameters (duration, temperature, concentration, pH, etc.) and a variety of surface coatings/treatments using very small amounts of protein, such that after the assay is completed, the amount of protein adsorbed on each well of the patterned substrate can be detected using known methods including detection using fluorescently labeled proteins (interpreted as measuring pH using fluorescence intensity of pH sensitive fluorescent proteins, claim 5) (paragraph [0030]; and [0031], lines 65-66). Burzio et al. teach in Figure 8 that it can be observed that as the pH increases the amount of IgG-Cy3 adsorbed to the surface decreases due to the increase in negative charge that repels the protein from the negatively charged glass surface (interpreted as measuring pH using fluorescence intensity of pH sensitive fluorescent proteins, claim 5) (paragraph [0053]; and Figure 8), wherein it is known that the Cy3 and various Alexa-flour dyes fluoresce in the visible spectrum including at between 500-700 nm; and that fluorescence emissions is pH dependent as evidenced by Invitrogen (pg. 35, Figure 1.3.5; pg. 37, Figure 1.3.11; and pg. 39, Figure 1.3.15). Figure 8 is shown below:

    PNG
    media_image2.png
    230
    443
    media_image2.png
    Greyscale

Although Burzio et al. do not specifically teach green fluorescent protein, Burzio et al. do teach a multiplexed assay method capable of measuring the interaction of one or more proteins, polypeptide or peptide solution with one or more substrate surfaces comprises contacting each of the wells of a multiwell substrate with the same or different protein solution, the surfaces of said wells being the same as that of said substrate or being substrate surfaces treated and/or coated to provide test surfaces, and determining the level of protein adsorption in each of said wells; and that fluorescent detection can be utilized as a direct indication as to the amount of a protein bound to a surface, wherein the protein to be studied is conjugated to a fluorescent dye such as; Cy-dyes, Alex-flour dyes, or other dyes available commercially and used typically to label proteins, wherein it is known that GFP can be used to label proteins including antibodies, wherein GFP and a number of mutant GFPs are commercially available as evidenced by Duanert et al., such that one of ordinary skill in the art at the time the invention was made would clearly recognize that GFP can be used to label proteins for use in measuring and/or determining the amount of protein adsorption within a well.
Burzio et al. do not specifically exemplify a layer of immobilized polymer covering one or more electrodes (instant claim 14).
Regarding claim 14, Kavusi et al. teach a system and method of quantitating the concentration of a molecule of interest and establishing a plurality of test environments at a plurality of test sites, wherein each of the plurality of test environments is associated with one of a plurality of response curves (Abstract, lines 1-7). Kavusi et al. teach that in multiplexed assays and microarrays the issue of narrowly limited dynamic range is especially relevant as detection of multiple biomarkers is critical for improving diagnostics (col 2, lines 57-59). Kavusi et al. teach that once the platform is prepared, a sample is introduced into the selected set of test sites, and the environment within each of the selected set of test sites is controlled to establish, within each of the selected test sites, a different test environment, such that in the example, the environmental condition that is controlled is temperature, and a thermal profile is established across the microarray platform (col 6, lines 29-40). Kavusi et al. teach incorporating CMOS technology, such that a temperature gradient within the chip can be established using on-chip resistors such as polysilicon resistors or integrated Peltier elements, wherein CMOS technology allows multiple sensing sites to be fabricated in close proximity (col 8, lines 55-58 and 66-67). Kavusi et al. teach that a CMOS chip with surface electrodes can be used, such that depending upon the desired effect, one, two, or more electrodes can be provided at a particular test site and either exposed or isolated from the test sample; wherein one fabrication method incorporates glass slides with electrodes (e.g., ITO, gold) or a plastic or paper membrane with printed electrodes (e.g., carbon, gold, silver) (interpreted immobilized polymer covers one or more electrodes; and at least one protein is immobilized to the layer of polymer covering the electrodes; and covering the substrate, claim 14) (col 9, lines 31-37). Kavusi et al. teach in Figure 7 that a molecule of interest is identified and then a probe molecule with an affinity for the molecule of interest such as an antibody, a synthetic peptide, aptamer, etc. is identified; and a binding efficiency coefficient for the molecule of interest with the identified antibody is then identified for at least two environmental conditions (col 6, lines 4-10). Kavusi et al. teach that the electric field within each of the test sites can be controlled to be different from the electric field within each of the other test sites, such that the electric field can be used to modify e.g., local concentrations, pH, etc. sensor or sensors incorporated into the label reader 118 will vary depending upon the particular label used, wherein various embodiments can thus use luminescence, fluorescence, colorimetric, electrochemical, impedance, and magnetic sensors (interpreted as reacting by an electrochemical reaction; and measuring pH using the fluorescence intensity of the pH sensitive fluorescent proteins, claim 5) (col 9, lines 24-26 and 62-67). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of controlling the environment at each of a plurality of test sites as exemplified by Kavusi et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the wells of a multiwell substrate comprising the same and/or different proteins fluorescently labeled in solution for conducting a multiplexed assay of compounds including drug compounds as disclosed by Burzio et al. to include the CMOS chip and/or microarray platform as taught by Kavusi et al. with a reasonable expectation of success in modifying and controlling the environmental conditions within each test site including controlling the pH and/or temperature; in assaying and simultaneously directly comparing the adsorption behavior of one or more proteins in solution containing various additives against a variety of potential substrate surface coatings; and/or in quantitating the concentration of the protein of interest at each of the plurality of test environments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 15, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the combined references of Burzio et al. and Kavusi do not teach “measuring pH of the aqueous solution using the fluorescence intensity of the immobilized pH sensitive fluorescent proteins...having a different pH”; or “reversibly reacting at the one or more electrodes the electrochemically active agent dissolved in the water to produce H+ and/or OH- ions through an electrochemical reaction” (Applicant Remarks, pg. 18, last full paragraph); (b) NaOH, HCl and phenol cannot necessarily be interpreted as electrochemically active agents as they change the pH of a solution by spontaneously dissociating into ions, and do not require an electric current (Applicant Remarks, pg. 18, last partial paragraph; and pg. 19, first partial paragraph); (c) although an electric pulse is applied, there is no indication that these process in the references produce a pH change (Applicant Remarks, pg. 19, first full paragraph); (d) Burzio does not teach all five separate elements (1) to (5) including a transparent substrate; probe; immobilized polymer; or probes (Applicant Remarks, pg. 19, second full paragraph); (e) the combined references do not reach where a pH sensitive fluorescent protein is immobilized by attachment at a first site and a second site (Applicant Remarks, pg. 19, third full paragraph); and (f) claims 14 and 15 recite additionally element such as the attachment of the fluorescent protein to an electrode; as do claims 16-20 (Applicant Remarks, pg. 20, entire page).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant is reminded that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that the combined references of Burzio et al. and Kavusi do not teach “measuring pH of the aqueous solution using the fluorescence intensity of the immobilized pH sensitive fluorescent proteins...having a different pH”; or “reversibly reacting at the one or more electrodes the electrochemically active agent dissolved in the water to produce H+ and/or OH- ions through an electrochemical reaction”, is not persuasive. As an initial matter, instant claim 5 (and the instant as-filed Specification) do not recite “to produce H+ and/or OH- ions through an electrochemical reaction”. Instead, instant claim 5 recites “to produce H+ ions OH- ions through an electrochemical reaction”. Moreover, instant claim 5 is very broadly recited, such that instant claim 5 does not recite any specific transparent support substrate, pH sensitive fluorescent proteins, probes, immobilized polymer, electrochemically active agent, and/or points of attachment. Furthermore, Burzio et al. teach:
(i)	the patterned and treated substrate can be used to simultaneously investigate the interaction between multiple relevant protein solution parameters (duration, temperature, concentration, pH, etc.) and a variety of surface coatings/treatments using very small amounts of protein, such that after the assay is completed, the amount of protein adsorbed on each well of the patterned substrate can be detected using known methods including detection using fluorescently labeled proteins (interpreted as measuring pH using fluorescence intensity of pH sensitive fluorescent proteins); 
(ii)	Figure 8 illustrates the measurement of the change in pH as compared to the relative fluorescence, where  it can be observed that as the pH increases the amount of IgG-Cy3 adsorbed to the surface decreases due to the increase in negative charge that repels the protein from the negatively charged glass surface, such that changes in pH are related to relative fluorescence signal, wherein it is known that the Cy3 and various Alexa-flour dyes fluoresce in the visible spectrum; and that fluorescence emissions are pH dependent as evidenced by Invitrogen (interpreted as measuring pH using fluorescence intensity of pH sensitive fluorescent proteins; and interpreting Cy3 labeled proteins as electrochemically active agents capable of transferring electrons); and
(iii)	that drug compounds immersed within an aqueous solution can contain additives including buffers; salts; anti-oxidants such as histidine; chelators such as EDTA, etc.; preservatives such as phenol and benzyl alcohol; and acids or bases such as citric acid, sodium hydroxide, hydrochloric acid, acetic acid, etc. to adjust the pH of the formulation (interpreting drug compounds, additives, and preservatives as encompassing electrochemically active agents such as dopamine hydrochloride, ascorbic acid, phenol, ascorbic acid, phenol, phenol derivatives, etc.).

Kavusi et al. teach:
	(i)	multiplexed assays and microarrays; 
	(ii)	that it is important that the method used to change the pH does not impair the covalent binding, such that the method of modulating the pH or ionic concentration as described can protect these surface chemistries, including wherein a biomolecular probe (e.g., antibody, peptide, DNA, etc.) that has specific affinity for an analyte of interest (interpreted as covalent binding); and
	(iii)	the electric field within each of the test sites can be controlled to be different from the electric field within each of the other test sites, such that the electric field can be used to modify local concentrations and/or pH; and that the type of sensor or sensors incorporated into the label reader 118 will vary depending upon the particular label used, wherein various embodiments can thus use luminescence, fluorescence, colorimetric, electrochemical, impedance, and magnetic sensors (interpreting controlling the electric field as reversibly reacting the electrochemically active agent by an electrochemical reaction; and measuring pH using the fluorescence intensity of the pH sensitive fluorescent proteins).

The combined references clearly teach all of the limitations of the claims including reversible reacting, and measuring pH as recited in instant claim 5. Thus, the combined references teach all of the limitations of the claims.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that products of identical chemical composition cannot have mutually exclusive properties. Applicant’s assertion that NaOH, HCl and phenol cannot necessarily be interpreted as electrochemically active agents as they change the pH of a solution by spontaneously dissociating into ions, and do not require an electric current, is not found persuasive for at least the reason that withdrawn claim 7, and the instant as-filed Specification clearly teach some of the same electrochemically active agents as taught by Burzio et al. As an initial matter, instant claim 5 defines an “electrochemically active agent” as a compound capable of reversibly transferring electrons between the electrochemically active agent and the water through an electrochemical reaction”, such that the “electrochemically active agent” need not actually carry out this transfer. Moreover, the as-filed Specification (and withdrawn claim 7) clearly teach that suitable electrochemically active agents include: 
ascorbic acid, dopamine hydrochloride, ascorbic acid, phenol and derivatives, benzoquinones and derivatives, for example, 2,5-dihydroxy-1,4-benzoquinone, 2,3,5,6-tetrahydroxy 1,4-benzoquinone and 2,6- dichloroquinone-4-chloroimide; naphthoquinones and derivatives, for example, hydroxy-1,4- naphthoquinone, 5,8-dihydroxy-1,4-naphthoquinone, and potassium 1,4 naphthoquinone-2-sulfonate; and 9,10-anthraquinone and derivatives, for example, sodium anthraquinone-2- carboxylate, potassium 9,10-anthraquinone-2,6-disulfonate (See; as-filed Specification, paragraph [0031]). 

Aa noted supra, Burzio et al. teach: 
(i)	drug compounds immersed within an aqueous solution can contain additives including buffers; salts; anti-oxidants such as histidine; chelators such as EDTA, etc.; preservatives such as phenol and benzyl alcohol; and acids or bases such as citric acid, sodium hydroxide, hydrochloric acid, acetic acid, etc. to adjust the pH of the formulation (interpreting drug compounds, additives, and preservatives as encompassing electrochemically active agents such as dopamine hydrochloride, ascorbic acid, phenol, benzyl alcohol, ascorbic acid, etc.).

Thus, the prior art teaches the identical chemical structure as recited in the instant as-filed Specification, such that at the very least, phenol and benzyl alcohol as recited in Burzio et al. are electrochemically active agents having the same properties as disclosed by Applicant in instant claim 5.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that products of identical chemical composition cannot have mutually exclusive properties. Applicant’s assertion that although an electric pulse is applied, there is no indication that these process in the references produces a pH change, is not found persuasive. This argument is not found persuasive for at least the reasons that: (i) instant independent claim 5 does not recite the application of a pulse or any other specific process to produce a pH change; and (ii) dependent claims 11 and 12 clearly recite carrying out an electrochemical reaction at the electrodes through the application of a pulse. Thus, based on the limitations as recited in the instant claims, the application of a pulse clearly produces a change in pH.
Regarding (d) and (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that instant claim 5 is broadly recited such that no specific first site and/or second site is recited in instant claim 5. Applicant’s assertion that Burzio does not teach all five separate elements (1) to (5) including a transparent substrate; probe; immobilized polymer; or probes, is not found persuasive. As an initial matter, it is noted that the rejection is based on the combined references of Burzio et al. and Kavusi et al., wherein Applicant has not addressed the Kavusi et al. reference. Moreover, instant claim 5 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including fewer components of a biosensor that function as multiple components (1) thru (5) of the biosensor; and/or components in addition to components (1) thru (5) of the biosensor. Burzio et al. teach:
(i)	a glass substrate comprising a surface coating including polymer coated glass (interpreted as a transparent substrate and a layer of immobilized polymer); 
(ii)	protein microarrays wherein the proteins comprise a fluorescent dye such as Cy-dyes and Alexa-flour dyes (interpreting proteins as probes; and as fluorescent proteins immobilized on the polymer at a first site and a second site); and
(iii)	that different types of probes can be used to detect the proteins including antibodies, affibodies, antibody fragments, oligonucleotides, amine reactive fluorophores and dyes (interpreted as probes).

Kavusi et al. teach:
(i)	ELISA plates and microarrays (e.g., nucleic acid, peptide and protein) (interpreting nucleic acid, peptide and protein microarrays as probes immobilized on a polymer surface); 
(ii)	a multisite biosensor on a printed circuit board, glass, plastic substrate or on a CMOS chip with gold, glass, epoxy, polymer or gel coating, or even a 96 well plate (interpreted as encompassing a polymer immobilized transparent support including glass); and
(iii)	multiplexed assays, protein arrays, sandwich assays, and bead based arrays for the detection of molecules of interest such as nucleic acids, proteins, or small molecules (interpreting protein arrays, and bead-based arrays as probes immobilized on a polymer surface).
	Thus, the combined references teach all of the limitations of the claims.
	Regarding (f), see the discussion supra regarding the Examiner’s response to Applicant’s arguments with respect to instant claim 5. Regarding dependent claims 14-20, the Examiner notes that instant claims 15, 17 and 19-21 are directed to a withdrawn claim. Please see the rejection of record for the teachings with regard to dependent claim 18.

Conclusion
Claims 5, 6, 9-14 and 18 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675